[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1686

                        UNITED STATES,

                          Appellee,

                              v.

                    PAUL HARTLEY WHITTEN,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

           [Hon. Gene Carter, U.S. District Judge]                                                             

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Joseph J. Mazza on brief for appellant.                           
Jay P. McCloskey, United States Attorney, and F. Mark Terison,                                                                         
Assistant United States Attorney, on Motion for Summary Affirmance
Pursuant to Local Rule 27.1. for appellee.

                                         

                      December 18, 1997
                                         

          Per  Curiam.  Paul  Hartley Whitten appeals  from a                                 

sentence  imposed upon  revocation of  a  term of  supervised

release.     Whitten  concedes  that  the  imposition  of  an

additional term of supervised release was within the district

court's authority under United States v. O'Neil, 11 F.3d 292,                                                           

301  (1st Cir. 1993).  Notwithstanding Whitten's arguments of

legislative history and statutory construction, w e     a r e

without  authority to overrule  another panel on  this issue.

See United  States v. Wogan,  938 F.2d 1446 (1st  Cir. 1991).                                       

In any  event, we are not  persuaded that there  is reason to

reconsider  our holding  in  O'Neil.    We  reject  Whitten's                                               

argument  that the  rule of  lenity properly comes  into play

here. See id. at 301, n.10.                         

          Affirmed.  See Loc. R. 27.1.